Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 1 of 10 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

DEBRA A. MONTGOMERY,                         )
                                             )
       Plaintiff                             )
                                             )
 vs.                                         ) CASE NO. 1:20-cv-1894
                                             )
TYLER TRUSS SYSTEMS, INC.                    )
                                             )
       Defendant                             )

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF AND REQUEST FOR TRIAL
                            BY JURY

                                      I. INTRODUCTION

       Plaintiff Debra A. Montgomery (“Montgomery”) brings this action against Defendant

Tyler Truss Systems, Inc. (“Tyler Truss”) pursuant to Title VII of the Civil Rights Act of 1964,

42 USC § 2000e et seq., the Civil Rights Act of 1866, 42 USC § 1981, and under Indiana

common law for fraud.

                                II. FACTUAL ALLEGATIONS

       1.      Montgomery resides in Indianapolis, Marion County, Indiana.

       2.      Tyler Truss is located in Pendleton, Madison County, Indiana. On its website,

Tyler Truss describes itself as “one of the world’s leading truss manufacturers in today’s

entertainment industry.”

       3.      Montgomery is an experienced CNC Machinist. She has many years of

experience as a machinist. She is also experienced as a welder. Until late December 2019,

Montgomery was working as a CNC Machinist for a company called Standard Locknut in

Westfield, Indiana.

       4.      Montgomery is an African American woman.
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 2 of 10 PageID #: 2




       5.      In November 2019, Montgomery learned that Tyler Truss was hiring welders and

machinists to work at its Pendleton, Indiana manufacturing facility. The jobs paid several dollars

per hour more than the job Montgomery had at Standard Locknut. In mid-November (she

believes it was November 19, 2019), Montgomery visited the Tyler Truss facility and obtained

an employment application. Montgomery completed the application and she had a first

interview conducted by a man she believes was named “John.” John told Montgomery to call a

man named “Dennis” to set up a second interview.

       6.      Montgomery called Dennis and a second interview was scheduled for December

10, 2019. Dennis interviewed Montgomery on December 10th and offered her a job with Tyler

Truss. Montgomery accepted. The job paid $19.00 per hour. Montgomery asked Dennis to

allow her to give two weeks’ notice to her current employer. Dennis agreed. Montgomery was

told she would work the Second Shift and was told to report to work on January 2, 2020. Dennis

gave Montgomery a tour of the Tyler Truss manufacturing facility that day after hiring her.

       7.      In reliance, Montgomery resigned her position with Standard Locknut and gave

Standard two weeks’ notice. Montgomery actually called in to Tyler Truss again on December

18, 2019 to speak with Dennis. Dennis confirmed with Montgomery that her start date was

January 2, 2020. Dennis told Montgomery to report to work at 9:30 a.m. on January 2nd so that

Montgomery could fill out all of her new employee paperwork for Tyler Truss.

       8.      During the interview process, Dennis told Montgomery that she was one of three

people Tyler Truss was hiring at that time to manufacture metal trusses and perform welding and

machining work. Tyler Truss designs metal trusses for the entertainment industry.

       9.      As instructed, Montgomery arrived for her first day of work at Tyler Truss on

January 2, 2020. Dennis, the man who hired her, was not at work that morning. Instead,
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 3 of 10 PageID #: 3




Montgomery was met by a man named “Mark,” who, from context, was Dennis’ boss. Mark’s

first comment to Montgomery was “we’re not hiring.” Montgomery explained that she wasn’t

applying for a job, she had already been hired and was told to report to work that day. Mark

repeated, “we’re not hiring.” Montgomery explained to Mark that she had been hired in

December. She told Mark that she had been interviewed by John and Dennis and that Dennis

hired her. Mark told Montgomery, Dennis went to a doctor’s appointment and told Montgomery

that he would have Dennis call her. Mark took Montgomery’s name and phone number and then

sent her away.

         10.     Mark was a Caucasian male. Montgomery had not met or spoken to Mark before

January 2, 2020. From his reaction to Montgomery upon seeing her, Mark made clear that he

was not going to hire an African American woman to work in a manufacturing job at Tyler

Truss.           11.    Mark’s statement that Tyler Truss was not hiring was also a lie. Tyler

Truss had a “now hiring” sign at the front of its manufacturing facility on January 2, 2020. At

the time Montgomery filed her EEOC Charge of Discrimination, Tyler Truss was still

advertising online an available manufacturing positions for a welder.

         12.     Later that morning of January 2, 2020, Dennis did call Montgomery. Dennis

worded his statement to Montgomery carefully, telling her “Mark told me I cannot hire you.”

Dennis proceeded to apologize to Montgomery.

         13.     Tyler Truss, acting through the manager named “Mark,” discriminated against

Montgomery because of her race, African American, and her gender, female. Montgomery has

been significantly harmed by Tyler Truss’s refusal to allow her to begin work. Mark’s statement

that Tyler Truss was not hiring was a lie and certainly constituted both fraud and served as a

pretext for illegal discrimination. Regarding proof of discrimination, Montgomery can state that,
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 4 of 10 PageID #: 4




when she toured the Tyler Truss production floor, all of the production workers were Caucasian

males. She did not see an African American worker, nor did she see a woman. Moreover,

Montgomery does not believe that Mark similarly withdrew job offers to the two other workers

(whom she believes to be men) who were hired by Dennis at the same time Dennis hired

Montgomery.

       14.     Montgomery has been harmed in two ways. In addition to the loss of income

caused by Tyler Truss’s refusal to honor its job offer to her, Montgomery also lost wages from

her Standard Locknut job, which she resigned after being hired by Tyler Truss..

       15.     Debra Montgomery is bringing claims of race discrimination and sex

discrimination against Tyler Truss under Title VII of the Civil Rights Act of 1964. Montgomery

was discriminated against because of her race, African American, and gender, female, in Tyler

Truss’s hiring decisions. Montgomery is more than qualified for any of the manufacturing jobs

Tyler Truss was filling. She is an experienced machinist and welder. Mark at Tyler Truss did

not allow Montgomery to begin employment because she is an African American woman. Tyler

Truss must be held liable for the abhorrent actions of its sexist and racist manager.

       16.     Montgomery is seeking all available damages, including all equitable relief, all

lost wages and benefits, all available compensatory damages, and all punitive damages. She is

seeking payment of all of her reasonable attorney’s fees, costs and expenses.

       17.     Tyler Truss has intentionally, knowingly and willfully violated Montgomery’s

rights to equal employment opportunity and to equal treatment.

                              III. JURISDICTION AND VENUE

       18.    This Court has jurisdiction over Montgomery’s claims under 28 USC § 1331 as

her Title VII claims and claims under the Civil Rights Act of 1866 raise questions of federal law.
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 5 of 10 PageID #: 5




This Court has supplemental jurisdiction over Montgomery’s Indiana common law claim for

fraud, which arises under a common set of facts.

       19.     This Court is the appropriate venue for this cause of action as Montgomery

resides in Marion County, Indiana and Tyler Truss operates its manufacturing facility in

Madison County, Indiana.

                           IV. ADMINISTRATIVE PROCEDURES

       20.     Montgomery complied with all of the administrative procedures that are

conditions precedent to the filing of this lawsuit. Montgomery received her Notice of Right to

Sue from the Equal Employment Opportunity Commission, which was issued on July 13, 2020.

                                 V. STATEMENT OF CLAIMS

                       A. TITLE VII SEX DISCRIMINATION CLAIMS

       21.     Montgomery incorporates herein by reference paragraphs 1 through 20 above.

       22.     Tyler Truss has discriminated against Montgomery because of her gender in the

hiring process in violation of Montgomery’s rights under Title VII of the Civil Rights Act of

1964, 42 USC § 2000e et seq.

       23.     As a direct and proximate result of Tyler Truss’s conduct, Montgomery has

sustained substantial economic losses, including, but not limited to, past and future loss of

wages, and other economic benefits, and career opportunities. Further, Montgomery has

suffered mental and emotional stress and anguish, humiliation, loss of enjoyment of life, career

damage, and other pecuniary losses. Finally, Tyler Truss’s acts of sex discrimination were

knowing, intentional and/or made with reckless disregard of Montgomery’s known right to be

free of sex discrimination in the workplace and in hiring decisions, and Montgomery is entitled

to an award of punitive damages against Tyler Truss. By way of this complaint, for Tyler
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 6 of 10 PageID #: 6




Truss’s violations of the Title VII of the Civil Rights Act of 1964, 42 USC § 2000e et seq,

Montgomery is seeking all available damages, including, but not limited to, back pay and

benefits, front pay and benefits, compensatory and punitive damages, and payment of all of her

reasonable attorney fees, costs and expenses, and any other damages necessary to remedy Tyler

Truss’s violations of Montgomery’s rights under the Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq.

       24.     As a result of Tyler Truss’s discriminatory practices, Montgomery has found it

necessary to retain the services of an attorney and she is therefore entitled to her reasonable

attorney’s fees in this matter.

                       B. TITLE VII RACE DISCRIMINATION CLAIMS

       25.     Montgomery incorporates herein by reference paragraphs 1 through 24 above.

       26.     Tyler Truss has discriminated against Montgomery because of her race in the

hiring process in violation of Montgomery’s rights under Title VII of the Civil Rights Act of

1964, 42 USC § 2000e et seq.

       27.     As a direct and proximate result of Tyler Truss’s conduct, Montgomery has

sustained substantial economic losses, including, but not limited to, past and future loss of

wages, and other economic benefits, and career opportunities. Further, Montgomery has

suffered mental and emotional stress and anguish, humiliation, loss of enjoyment of life, career

damage, and other pecuniary losses. Finally, Tyler Truss’s acts of sex discrimination were

knowing, intentional and/or made with reckless disregard of Montgomery’s known right to be

free of race discrimination in the workplace and in hiring decisions, and Montgomery is entitled

to an award of punitive damages against Tyler Truss. By way of this complaint, for Tyler

Truss’s violations of the Title VII of the Civil Rights Act of 1964, 42 USC § 2000e et seq,
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 7 of 10 PageID #: 7




Montgomery is seeking all available damages, including, but not limited to, back pay and

benefits, front pay and benefits, compensatory and punitive damages, and payment of all of her

reasonable attorney fees, costs and expenses, and any other damages necessary to remedy Tyler

Truss’s violations of Montgomery’s rights under the Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq.

       28.     As a result of Tyler Truss’s discriminatory practices, Montgomery has found it

necessary to retain the services of an attorney and she is therefore entitled to her reasonable

attorney’s fees in this matter.

                C. RACE DISCRIMINATION CLAIM UNDER 42 USC § 1981

       29.     Montgomery alleges and incorporates herein by reference paragraphs 1 through

28 above.

       30.     Tyler Truss offered and Montgomery accepted a position of employment, creating

an employment relationship between Montgomery and Tyler Truss and, thereby, thereby creating

a relationship that is contractual in nature between Montgomery and Tyler Truss.

       31.     Tyler Truss’s discriminatory actions have violated Montgomery’s rights which

are protected by the Civil Rights Act of 1866, 42 USC § 1981.

       32.     Specifically, Montgomery was treated in a disparate manner in the hiring process

and in terms, conditions and privileges of employment as compared to other similarly situated

Caucasian employees. Montgomery was discriminatorily refused employment after she was

offered and accepted employment, and also resigned her prior job in reliance upon Tyler Truss’s

offer of employment.

       33.     As a direct and proximate result of Tyler Truss’s discriminatory practices,

Montgomery has found it necessary to retain the services of an attorney and is therefore entitled
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 8 of 10 PageID #: 8




to her reasonable attorney’s fees, costs and expenses in this matter.

       34.     As a direct and proximate result of Tyler Truss’s conduct, Montgomery has

sustained substantial economic losses, including, but not limited to, past and future loss of

wages, and other economic benefits, and career opportunities. Further, Montgomery has

suffered mental and emotional stress and anguish, humiliation, loss of enjoyment of life, career

damage, and other pecuniary losses. Finally, Tyler Truss’s acts of sex discrimination were

knowing, intentional and/or made with reckless disregard of Montgomery’s known right to be

free of race discrimination in the workplace and in hiring decisions, and Montgomery is entitled

to an award of punitive damages against Tyler Truss. By way of this complaint, for Tyler

Truss’s violations of the Civil Rights Act of 1866, 42 USC § 1981, Montgomery is seeking all

available damages, including, but not limited to, back pay and benefits, front pay and benefits,

compensatory and punitive damages, and payment of all of her reasonable attorney fees, costs

and expenses, and any other damages necessary to remedy Tyler Truss’s violations of

Montgomery’s rights under the Civil Rights Act of 1866, 42 U.S.C. § 1981.

                        D. Fraud Claims Under Indiana Common Law

       35.     Montgomery alleges and incorporates herein by reference paragraphs 1 through

34 above.

       36.     As described hereinabove, Tyler Truss committed actual fraud against

Montgomery. Tyler Truss knowingly and intentionally made false and/or misleading statements

to Montgomery when it offered her a position of employment on December 10, 2019 and again

on December 18, 2019 when Montgomery called Tyler Truss to confirm her new job and her

start date on January 2, 2020. Tyler Truss’s promise of employment was false. Tyler Truss’s

promise of employment to Montgomery was made with knowledge and/or reckless ignorance of
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 9 of 10 PageID #: 9




the falseness, particularly as Montgomery made certain to let the Tyler Truss representative(s)

know that she was resigning an existing job and wanted to give two weeks notice to her existing

employer (and, further, particularly as Tyler Truss confirmed Montgomery’s hiring a second

time, on December 18, 2019, knowing or acting with reckless ignorance of the falseness of that

promise in a circumstance where Tyler Truss representatives knew Montgomery was quitting an

existing job and Tyler Truss could have told Montgomery not to quit because the promise of her

new job with Tyler Truss was not going to be kept). Montgomery relied to her detriment upon

Tyler Truss’s promise of employment and acted upon it, quitting her existing job to take the new

job with Tyler Truss. Significant harm was proximately caused to Montgomery based upon her

reliance upon Tyler Truss’s false and fraudulent promise of employment. Indeed, Montgomery

was not able to return to or be rehired by her former employer, Standard Locknut, when Tyler

Truss refused to honor its promise of employment to Montgomery.1

       37.      As a direct and proximate result of Tyler Truss’s acts of actual fraud,

Montgomery has suffered significant damages, including lost wages and benefits, career damage,

humiliation, mental and emotional stress and anguish and loss of enjoyment of life.

Montgomery will seek from Tyler Truss all compensatory damages available to her under

Indiana law. Further, Tyler Truss’s conduct was undertaken with malice, fraud, gross negligence

and/or oppressiveness that was not the result of mistake of fact or law. Montgomery will seek

from Tyler Truss all punitive damages available under Indiana law to prevent this type of

conduct in the future.

                                  VI. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Debra A. Montgomery respectfully requests that the Court enter


       1
        See Schmees v. HC1.COM, Inc., 2020 WL 708037 **2-3 (S.D. Ind. Feb. 12, 2020).
Case 1:20-cv-01894-SEB-DLP Document 1 Filed 07/16/20 Page 10 of 10 PageID #: 10




 judgment in her favor against Tyler Truss, and award to Plaintiff all available damages and

 equitable relief, including, but not limited to, all back pay and benefits, all front pay and benefits,

 compensatory damages, punitive damages, liquidated damages, and payment of all of her

 reasonable attorney fees, costs and expenses, along with any other damages or relief necessary to

 remedy Tyler Truss’s violations of Montgomery’s rights under Title VII of the Civil Rights Act

 of 1964, the Civil Rights Act of 1866, and Indiana law, together with any available pre-judgment

 interest, and any other relief which would be just and proper in the premises.


                                                HASSLER KONDRAS MILLER LLP
                                                100 Cherry Street
                                                Terre Haute, Indiana 47807
                                                (812) 232-9691


                                                By /s/Robert P. Kondras, Jr.
                                                  Robert P. Kondras, Jr.
                                                  Attorney No. 18038-84
                                                  kondras@hkmlawfirm.com


                                 REQUEST FOR TRIAL BY JURY

        Comes now Plaintiff Debra A. Montgomery, by her counsel, and hereby requests a trial

 by jury, on all issues which may be tried to a jury.

                                                HASSLER KONDRAS MILLER LLP
                                                100 Cherry Street
                                                Terre Haute, Indiana 47807
                                                (812) 232-9691


                                                By /s/Robert P. Kondras, Jr.
                                                  Robert P. Kondras, Jr.
                                                  Attorney No. 18038-84
                                                  kondras@hkmlawfirm.com
